DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 2nd, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that the combination of Khanna and Strozyk et al. fail to anticipate or render obvious a spacing member that is adapted to lower the bone flat from the raised position upon receipt of the input and secure the bone flap at a lowered position, the lowering movement being perpendicular to the first and second bone surfaces, as claimed.  The Examiner respectfully disagrees with this assertion.  The Examiner agrees with Applicant that the adjustment device of Strozyk et al. moves the two plate laterally relative to the bone surfaces and not perpendicular.  However, Khanna was relied upon for the teaching of the spacing between the first and second fixing plate being perpendicular to the first and second bone surfaces to raise/lower the bone flap.  Strozyk et al. was relied upon for the teaching of an alternative adjustment device for moving first and second bone segments relative to one another and not for the express teaching of the adjustment member acting perpendicular to the two bone surfaces as the movement is taught by Khanna and the perpendicular movement (adjustment in vertical height) is preserved when the adjustment member is modified in view of Strozyk et al. and is not transformed into a lateral movement.  As a result, Applicant’s arguments and remarks are not found persuasive to overcome the rejection of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US 2012/0184999) in view of Strozyk et al. (US 2018/0360497).
 Regarding claim 1, Khanna et al. disclose an adjustable bone implant for expansile cranioplasty surgery (figures 1-2 and 26-27), comprising a body (2 or alternatively 43 +47) adapted to be secured to a first bone surface (figures 2, 27); an anchoring member (1 or alternatively 44) adapted to be secured to a second bone surface held at a raised position offset from the first bone surface (figure 27), wherein the second bone surface includes an upper surface of a bone flap and the first bone surface includes an upper surface of the remainder of the skull (figure 27); and a spacing member (6 or alternatively 49) connecting the anchoring member to the body in an adjustable manner, to selectively space the anchoring member from the body (figures 1-2, 26-27), wherein the spacing member is located subcutaneously in-during use (figures 26-27), and wherein the spacing member is adapted to lower the bone flap from a raised position and secure the bone flap at the lowered position (figure 26), the lowering movement being perpendicular to the first and second bone surfaces (figures 1-2, 26-27).  
 Khanna fails to expressly teach or disclose wherein the spacing member is adapted to receive an input via a transcutaneous transmission from an external tool, and wherein the spacing member is adapted to lower the bone flap from a raised position upon receipt of the input and secure the bone flap at the lowered position, the lowering movement being perpendicular to the first and second bone surfaces, and wherein the external tool includes a magnetic head and wherein the spacing member includes a magnetic portion, and wherein the magnetic head and the magnetic portion are magnetically coupleable transcutaneously, whereby rotation of the external tool causes a rotation of the spacing member for adjustment thereof.  
Strozyk et al. disclose an adjustable bone implant (figures 1-2) having a spacing member (20 + 24 + 26) connecting an anchoring member (14) to a body (12) wherein the spacing member is adapted to, i.e. capable of, receive an input via a transcutaneous transmission from an external tool (e.g. 30, figure 2, ¶96), and wherein the spacing member is adapted to lower a bone flap from a raised position upon receipt of the input and secure the bone flap at the lowered position (figures 2-3 through adjusting the distance between 12 and 14) and wherein the external tool includes a magnetic head (32, figure 2) and wherein the spacing member includes a magnetic portion (20), and wherein the magnetic head and the magnetic portion are magnetically coupleable transcutaneously (¶96, ¶98), whereby rotation of the external tool causes a rotation of the spacing member for adjustment thereof (¶98).  The spacing member permits precise adjustment of spacing between the body and anchoring member to best suit the patient’s needs and can be adjusted as many times as needed by the physician.    	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the spacing member of Khanna to be adapted to receive an input via a transcutaneous transmission from an external tool, and wherein the spacing member is adapted to lower the bone flap from a raised position upon receipt of the input and secure the bone flap at the lowered position, the lowering movement being perpendicular to the first and second bone surfaces (when modified to Khanna), and wherein the external tool includes a magnetic head and wherein the spacing member includes a magnetic portion, and wherein the magnetic head and the magnetic portion are magnetically coupleable transcutaneously, whereby rotation of the external tool causes a rotation of the spacing member for adjustment thereof as taught by Strozyk as the spacing member permits precise adjustment of spacing between the body and anchoring member to best suit the patient’s needs and can be adjusted as many times as needed by the physician. 	Regarding claim 2, Khanna discloses when in the lowered position, the first bone surface is aligned with the second bone surface and the first and second bone surfaces form a substantially contiguous surface (figure 26).  
Regarding claim 3, Khanna discloses the body includes a hollow interior (43 + 47) and the spacing member (49) is housed at least partially within the hollow interior (figures 19-21).
Regarding claim 4, Khanna in view of Strozyk et al. disclose the body further includes a sealed bottom (¶16, ¶22, ¶86 and ¶107 of Strozyk).   	Regarding claim 5, Khanna in view of Strozyk et al. disclose the spacing member includes a first member (24 of Strozyk) with a screw thread (¶90 of Strozyk), matingly engaged with a corresponding screw thread on an inside surface of the body (26 is the body, ¶90 of Strozyk), and whereby the input is adapted to rotate the first member in a first direction, which causes axial translation of the first member relative to the body to lower the bone flap from the raised position towards the lowered position, the axis of translation being perpendicular to the first and second bone surfaces (figures 1-3 and ¶98 of Strozyk in view of figures 26-27 of Khanna as the movement would be about the axis of the structure of Khanna).
Regarding claim 6, Khanna in view of Strozyk et al. disclose the spacing member includes an inner member (24 of Strozyk) with a screw thread (¶90 of Strozyk) matingly engaged with a corresponding screw thread on an outer member (¶90 of Strozyk) that includes a screw thread matingly engaged with a corresponding screw thread on an inside surface of the body (figures 1-3, ¶90 of Strozyk), and whereby the input is adapted to rotate the inner member in a first direction, which causes an axial translation of the inner member relative to the outer member and axial translation of the outer member relative to the body to lower the bone flap from the raised position towards the lowered position, the axis of translation being perpendicular to the first and second bone surfaces (figures 1-3 and ¶98 of Strozyk in view of figures 26-27 of Khanna as the movement would be about the axis of the structure of Khanna). 
   	Regarding claim 7, Khanna in view of Strozyk et al. disclose wherein the magnetic portion is made from any of a magnetic alloy, aluminum alloy, stainless steel or neodymium (¶35 of Strozyk). 	Regarding claim 8, Khanna in view of Strozyk et al. disclose wherein the magnetic head (32) includes at least one of electromagnets or permanent magnets (¶50, ¶96 of Strozyk).   	Regarding claim 9, Khanna in view of Strozyk et al. disclose one of the body and anchoring member is secured by bone screws (¶84, ¶97, figures 1-3 of Strozyk). 	Regarding claim 10, Khanna discloses the spacing member is extendable and retractable by up to 40 mm to respectively raise or lower the bone flap relative to the remainder of the skull by a corresponding amount (¶206). 	Regarding claim 11, Khanna discloses at least one of the spacing member, the anchoring member and the body is made from carbon fiber, titanium, titanium alloy or stainless steel (¶206).   
 	Regarding claim 13, Khanna disclose in an alternative embodiment (figures 179-182) the spacing member (438, instead of 49) is connected to the anchoring member (435 instead of 44) by an aperture (442) disposed in the anchoring member (435, figure 181, ¶195). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the connection between the anchoring member and spacing member of the embodiment of figures 19-21 for that of the embodiment of figures 179-182 as it is an alternative connection taught by Khanna for the purpose of disposing the spacing member perpendicular to the anchoring member.   	Regarding claim 14, Khanna disclose in an alternative embodiment (figures 22-24) the anchoring member (50/59 instead of 44) includes a hollow cylindrical shroud member (58/62), and wherein the spacing member (57/63 instead of 49) is connected to the anchoring member by an underside of a top of the shroud member resting on top of the spacing member (figures 22-24).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the connection between the anchoring member and spacing member of the embodiment of figures 19-21 for that of the embodiment of figures 22-24 as it is an alternative connection taught by Khanna for the purpose of disposing the spacing member perpendicular to the anchoring member.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US 2012/0184999) in view of Strozyk et al. (US 2018/0360497) in further view of Alruhaimi (US 9,622,801).
 	Regarding claim 12, Khanna in view of Strozyk et al. disclose the claimed invention except for the spacing member includes a recess adapted to receive a head of an external tool, and wherein the recess is accessible via a transcutaneous incision.   	Alruhaimi teach a spacing member (125, figure 2A) which includes a recess (126, figure 2A) adapted to receive a head of an external tool (e.g. SD, figure 2A-2B) and wherein the recess is accessible via a transcutaneous incision (it is capable as the shaft must be placed in the recess of the spacing member to engage it which is place subcutaneously in the patient).  
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the spacing member of Khanna in view of Strozyk to include a recesses adapted to receive a head of an external tool, and wherein the recess is accessible via a transcutaneous incision as taught by Alurhami as it gives the surgeon an alternative manner of adjusting the spacing member which is advantageous in situations where the transcutaneous external tool is not effective or the operate is unable to retrieve for use.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775